The opinion of the court was delivered by
Kingman, C. J.:
Eor-the reasons given in the preceding case of Winfield Town Company v. Enoch Maris, et al., the peremptory writ in this case must be refused. Another reason quite as conclusive may be given. If the plaintiff were entitled to the relief sought, it would find ample remedy in a court of equity, where the trust, if it existed, could be ^properly enforced, and the equities of all parties be considered and protected, which cannot be done in this proceeding. A court of equity is the appropriate tribunal to determine such a case, and its power to grant suitable relief ample and complete. Peremptory wilt refused;
All the Justices concurring.